907 N.E.2d 996 (2009)
In the Matter of Gary A. COOK, Respondent.
No. 34S00-0905-DI-250.
Supreme Court of Indiana.
June 16, 2009.

PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: Respondent, a public defender, filed a petition to file a belated appeal on behalf of a client ("Client"). After leave was granted, Respondent filed a timely appellate brief. Respondent then failed to adequately respond to attempts by Client and Client's mother to contact him. The Court of Appeals affirmed Client's conviction on August 22, 2008, but Respondent did not inform Client until after Client filed a grievance against Respondent in October 2008. By the time Client was informed, the deadline to file a petition for rehearing or a petition to transfer had been missed.
A fact in aggravation is Client's vulnerability and reliance on Respondent as a result of Client's incarceration. Facts in mitigation are: (1) Respondent has no prior discipline; (2) he was cooperative with the Commission; (3) his misconduct was not due to a dishonest or selfish motive but was caused in part by his heavy caseload as a public defender; (4) he has a reputation for honesty and concern for his clients; and (5) he is remorseful.
Violations: The parties agree that Respondent violated these Indiana Professional Conduct Rules prohibiting the following misconduct:
1.4(a)(3): Failure to keep the client reasonably informed about the status of a matter.
1.4(a)(4): Failure to comply promptly with reasonable requests for information.
1.4(b): Failure to explain a matter to the extent reasonably necessary to permit a client to make informed decisions.
Discipline: The parties agree the appropriate sanction is a public reprimand. The Court, having considered the submissions of the parties, now approves the agreed discipline and imposes a public reprimand. The costs of this proceeding are assessed against Respondent.
All Justices concur.